Citation Nr: 1140284	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

Service connection for tinnitus was initially denied in a January 2005 rating decision.  In January 2006, but prior to the expiration of the one year time period, the Veteran submitted additional evidence and the claim was readjudicated in June 2006.  As the Veteran submitted additional evidence prior to the expiration of the applicable time period, the Board finds that new and material evidence is not required as to that issue as the submission of additional evidence prolonged the claim and the Veteran ultimately perfected an appeal as to that issue.  Thus, the January 2005 rating action did not become final and is the rating on appeal with respect to the tinnitus claim.

The issue of a waiver of overpayment in the amount of $6,811.00 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim of service connection for bilateral sensorineural hearing loss is considered reopened; that claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1988 rating decision, which denied service connection for bilateral hearing loss, is final.

2.  The evidence received since the last final decision in August 1988 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral sensorineural hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is currently diagnosed with tinnitus.

4.  The Veteran has competently and credibly stated that his tinnitus began during military service, including after a grenade incident during a training exercise, and that his tinnitus has been constant and continuous since that time.

5.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus was incurred in or the result of military noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral sensorineural hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

2.  The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claims of service connection for bilateral sensorineural hearing loss, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Additionally, in light of the favorable decision, discussed below, as to the issue of service connection for tinnitus, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Claim to Reopen Bilateral Sensorineural Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The provisions of 38 C.F.R § 3.385 do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, supra.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (including sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran initially filed a claim of service connection for bilateral hearing loss in March 1988, and that claim was denied in an August 1988 rating decision.  He was informed of that denial in a notification letter dated the same month.  A notice of disagreement was not filed within one year of that August 1988 notification letter.  As such, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claims, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The August 1988 rating decision denied service connection for bilateral hearing loss because the June 1988 VA examination demonstrated normal hearing.  Additionally, it was noted that the Veteran's discharge examination showed normal hearing.  Thus, the evidence received since August 1988 should relate to whether the Veteran has a current diagnosis of bilateral hearing loss or whether service connection was incurred in service.  

The Board notes that since August 1988 the Veteran has been diagnosed with bilateral sensorineural hearing loss, particularly in VA examinations in March 2007, March 2010 and November 2011, as well as in an August 2009 private examination.  

On appeal, the Veteran has indicated that his hearing loss is a result of a training exercise during which a grenade was thrown and he was forced to dive into a ditch.  He indicated that the grenade detonated less than a foot away from him, and that he experienced hearing loss and tinnitus at that time.  He did not seek any formal treatment for his hearing loss or tinnitus at that time, and that such hearing loss and tinnitus have been constant and continuous since that time.  

A private physician in May 2007 opined that the Veteran's bilateral sensorineural hearing loss is at least as likely as not related to the acoustic trauma that occurred during military service, particularly the grenade incident noted above.  

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran has a current disability and whether it relates to service.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial in 1988.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's bilateral hearing loss claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Claim of Service Connection for Tinnitus

On appeal, the Veteran avers entitlement to service connection for tinnitus, as he has had ringing in his ears since service.  Again, he stated at his August 2011 hearing that during a training exercise a grenade was thrown towards him and he dove into a ditch.  The grenade exploded less than a foot away from him and he suffered tinnitus as a result of that incident.  He did not seek any treatment for his tinnitus during military service.  He remarked that since discharge from service he worked as a barber and has not performed any job or recreational activity that would have exposed him to acoustic trauma.  Finally, in a July 2004 statement, he reported that he complained of tinnitus during a June 1988 VA examination, but that such was not noted in the examination report.  Throughout the appeal period, the Veteran has maintained that his tinnitus has been present and continuous since the grenade incident in military service.

Although not shown in his service treatment records, the Board finds support for a grant of service connection for tinnitus here.  In so finding, the Board notes that a current diagnosis of tinnitus is established.  Moreover, the claimed military exposure is deemed consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Thus, the remaining question is whether the current diagnosis is related to such in-service exposure.  This can be established either by nexus evidence or by evidence demonstrating continuity of symptomatology.

Again, the Veteran indicated that he did not seek treatment in service, and in this regard the service treatment records are consistent with his statements.
Post-service, tinnitus was reported at VA examinations in March 2007, March 2010, and November 2011, as well as at a private audiologic examination in August 2009.  Moreover, the Veteran claims to have reported tinnitus at an earlier VA examination in June 1988.  Consistent throughout these examination reports are the Veteran's statements denying any significant post-service occupational or recreational noise exposure.  Also consistent in the examination reports is the Veteran's indication of noise exposure while on active duty, including noise from small arms and grenades.  The specific incident involving the grenade explosion proximate to the Veteran, described above, was noted in several of these examination reports.

With respect to etiology, the private examiner in August 2009 offered a positive opinion.  After noting the Veteran's noise exposure in service and that tinnitus can be related to noise exposure, the examiner stated that it was as likely as not that his military experience caused his tinnitus.

Further regarding etiology, the VA examiner in November 2011 found that the Veteran's tinnitus was less likely as not related to acoustic trauma in service.  He reasoned that the claims file did not contain any information documenting any tinnitus complaints during or after service, which made his current complaints of tinnitus less likely as not the result of military noise exposure.  The Board further notes that the remaining examination reports, including the VA examinations in March 2007 and March 2010, did not contain opinions as to the etiology of the current tinnitus.  

Overall, the Board finds that the evidence is at least in equipoise with respect to the question of nexus.  Indeed, the file contains both a positive and a negative opinion on this matter.  Both opinions were offered after an evaluation of the Veteran and following consideration of the pertinent history.  Additionally, both were accompanied by a rationale.  The Board notes that the VA examiner in November 2011, in finding against a relationship to service, did not expressly consideration the Veteran's reports of continuous symptomatology.  Moreover, it is not entirely clear to what extent the normal audiometric findings in service, which measure hearing loss, have relevance to the instant claim involving tinnitus.  For these reasons, the Board finds that the November 2011 opinion, while not without merit, is the slightly less probative of the nexus opinions of record.  

Moreover, even without nexus evidence, the Veteran is competent to report the observable symptoms of ringing in his ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board finds the Veteran's statements as to continuous tinnitus symptoms to be credible.  Given this, and in light of the current diagnosis of tinnitus and the fact that the claimed military exposure is deemed consistent with the circumstances of the Veteran's service, the Board finds that all elements of the service connection claim have been satisfied here.

In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in or related to military noise exposure.  As such, service connection is warranted.  See 38 C.F.R. § 3.303.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of service connection for bilateral sensorineural hearing loss is reopened, and to that extent only is the appeal granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's hearing was clinically abnormal at his November 1966 enlistment examination, per the audiometric readings.  In October 1967, he was given a medical profile, at which time bilateral high-frequency hearing loss was noted.  However, his separation examination dated November 1968 demonstrates normal hearing.  Additionally, the Veteran underwent audiometric testing in June 1988-twenty years after discharge from service-at which time he had normal hearing.  Eventually, he was diagnosed with bilateral sensorineural hearing loss.

The Board notes that in June 1967 the military changed audiometric evaluation systems from ISO (ANSI) units to pure ISO units and VA converted systems in June 1966; such changes increase the pre-June 1967 (and pre-June 1966) units, while the post-June 1967 (and post-June 1966) units remain the same.

The Board notes that under the law, the Veteran is shown to have defective hearing on entrance into military service, and therefore he is not due the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2002).  However, the subsequent evidence of record, particularly the normal audiometric results on separation in November 1968 and again in June 1988, raises the question as to the reliability or validity of the November 1966 audiologic results.  

While the Board acknowledges that the Veteran underwent VA examinations in June 1988, March 2007, March 2010, and November 2011, those examiners did not address the apparent inconsistencies noted in the service treatment records above.  Moreover, none of those examiners addressed aggravation of the Veteran's hearing loss during military service, which would be a relevant issue if the Veteran is found to be unsound on entry into service.  Accordingly, a remand is necessary in this case in order to afford the Veteran another VA examination in order to properly and adequately address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Marion, Illinois and the St. Louis, Missouri, VA Medical Centers, or any other VA medical facility that may have treated the Veteran since May 2006 and associate those documents with the claims file. 

2.  Ask the Veteran to identify any private treatment that he may have had for his hearing loss since discharge from service and which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiologic examination in order to determine whether his bilateral sensorineural hearing loss is related to or aggravated by military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral sensorineural hearing loss found.  

The examiner is then asked to address the following:

(a) Whether the audiometric data from the November 1966 enlistment examination is deemed reliable, particularly in light of the later audiometric examinations in November 1968 and June 1988 demonstrating normal hearing.  The examiner should discuss whether such a finding of hearing loss at enlistment is consistent with established medical principles in light of the subsequent evidence of record.

(b) If the examiner finds that the November 1966 audiometric data is reliable, he or she is instructed to take as conclusive fact that the Veteran's hearing was defective on entrance into military service and that he is not due the presumption of soundness as to that disorder.  

Given that conclusive fact, the examiner should then opine whether the Veteran's hearing loss was aggravated beyond the normal progression of that disease by (e.g. made permanently worse by) military service.  The examiner should discuss the Veteran's grenade incident in service during basic training, as well as the lack of any treatment subsequent to that incident.  The examiner should also discuss the October 1967 medical profile on which the Veteran was placed for his noted bilateral hearing loss.

(c) If the examiner finds that the November 1966 audiometric data is not reliable in light of the other evidence of record, the examiner should then opine whether the Veteran's bilateral sensorineural hearing loss is more likely, less likely, or at least as likely as not (50 percent for greater probability) due to or caused by military service, to include acoustic trauma as a result of a claimed grenade incident during a training exercise.  

The examiner should also discuss the Veteran's lay testimony that such hearing loss has been constant and continuous since that incident in service, and that he was placed on a medical profile in October 1967 because of noted bilateral hearing loss.  The examiner should further discuss the lack of any treatment in service following that incident, as well as the Veteran's normal hearing on separation in November 1968.  

Finally, the examiner should fully consider each examination of record in his or her opinion, including: the June 1988 VA examination demonstrating normal hearing; the March 2007 VA examination and subsequent negative nexus opinion in the May 2007 addendum; the March 2010 VA examination and negative nexus opinion; and, the August 2009 private physician's positive nexus opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bilateral sensorineural hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


